Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a corrected notice of allowance for the notice of allowance mailed 9/1/2021.  The examiner amendment below corrects the typographical error in step (c) of claim 44.  No other changes have been made to the notice of allowance mailed 09/01/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Mullen on 8/25/2021.

The application has been amended as follows: 
Cancel claims 31, 38-39, 50-51, 55, and 59
41.  A method for diagnosing non-muscle invasive (NMI) bladder cancer in a test human subject suspected of having NMI bladder cancer comprising:
(a)    measuring DNA methylation levels of at least one CpG island in OTX1 in a test sample of urine from the test human subject suspected of having NMI bladder cancer; wherein the at least one CpG island in OTX1 is located in chr2:63134539-63134851 of the human Genome Assembly hg18 of March 2006; wherein measuring comprising treating the DNA with sodium bisulfite under conditions whereby unmethylated cytosines are converted to uracil, and methylated cytosines remain unchanged and further comprising methylation-specific PCR (MSP) using at least two distinct methylation-specific primer sets for the sequence of OTX1;
(b)    comparing the level of methylation of the at least one CpG island from the test sample to the level of methylation of the at least one CpG sequence of OTX1 from a control sample from a healthy control subject; and
(c)    detecting an increase in the level of methylation of the at least one CpG island in the test sample relative to the control sample, thereby diagnosing the test human subject as having NMI bladder cancer and performing a transurethral resection on the test human subject.

43.  The method of claim 42, wherein the urine cell fraction is obtained by filtration of centrifugation of the test sample of urine.
44.  The method of claim 42, wherein the method further comprises the step of obtaining the cell fraction by filtration or centrifugation of the test sample of urine. 
46.  A method for predicting the recurrence or progression of a non-muscle invasive (NMI) bladder cancer in a test human subject diagnosed with NMI bladder cancer comprising:
(a)    measuring DNA methylation levels of at least one CpG island in OTX1 in a test sample of urine from the test human subject diagnosed with NMI bladder cancer; wherein said at least one CpG island in OTX1 is located in chr2:63134539-63134851 of the human Genome Assembly hg18 of March 2006; wherein measuring comprising treating the DNA with sodium bisulfite under conditions whereby unmethylated cytosines are converted to uracil, and methylated cytosines remain unchanged and further comprising methylation-specific PCR (MSP) using at least two distinct methylation-specific primer sets for the sequence of OTX1;
(b)    comparing the level of methylation of the at least one CpG island from the test sample to the level of methylation of the at least one CpG sequence of OTX1 from a control sample from a healthy control subject; and
(c)    detecting an increase in the level of methylation of the at least one CpG island in the test sample relative to the control sample, whereby an increase in the level of methylation of the at least one CpG island in the test sample relative to the control sample indicates that the NMI bladder cancer in the test human subject is likely to progress or recur and performing a transurethral resection on the test human subject.
47.  The method of claim 46, wherein the test sample of urine is a urine cell fraction. 
48.  The method of claim 47, wherein the urine cell fraction is obtained by filtration or centrifugation.  
54.  The method of claim 41, wherein the test human subject is tested for the presence or absence of an FGRF3 gene mutation.
57.  The method of claim 46, wherein the test human subject is tested for the presence or absence of an FGRF3 gene mutation.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or reasonably suggest detecting an increase in methylation of OTX1 at chr2:63134539-63134851 in urine of non-muscle bladder cancer subjects and performing transurethral resection on the subject.  While the prior art demonstrates increased methylation in bladder cancer in urine samples as taught by Hogue and demonstrates increased methylation of OTX1 at chr2:63134539-63134851 in different cancers (Smith, Tommasi, and Pfeifer) the prior art does not render obvious the combination of detecting increased methylation of OTX1 at chr2:63134539-63134851 in urine sample of a subject to determine NMI bladder cancer or progression of NMI bladder cancer and performing transurethral resection on the subject. Additionally the combination of steps along with the step of performing transurethral resection render the claim patient eligible because the combination of steps is significantly more than judicial exceptions recited within the claim.  Additionally the step of performing transurethral resection integrates the judicial exceptions recited within the claim to a practical application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634